DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32, Line 4; and Claim 34, Line 4 recite the limitation “discontinuing the recharging of the battery”.
Claim 31, Line 3; and Claim 33, Line 3 recite the limitation “charging the battery with a charging current”. Claim 32, Line 2; and Claim 34, Line 2 recite the limitation “charging the battery with a diagnostic charge current”.
It is unclear whether the limitation of Claim 32, Line 4; and Claim 34, Line 4 is referring to discontinuing recharging the battery with the charging current, as found in independent Claims 31 and 33, or with the diagnostic charge current, as found in dependent Claims 32 and 34. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami et al. (2003/0006735) and Yamashita (2001/0006338).
Claim 31: Kawakami teaches a method of charging a rechargeable battery having multiple voltage plateaus wherein the battery has a voltage, (VBatt), that is less than its highest voltage plateau (Fig.9) comprising: a2) Charging the battery with a charging current (I0), wherein the charging current- (I0), is applied until the battery is charged to a first voltage- (Vmax) (Par.139); b2) Controlling the charging current -(I0), when the voltage of the battery is the first voltage (Vmax), so that the voltage of the battery is maintained at the first voltage -(Vmax) with a deviation of no more than about ±20% of the first voltage -(Vmax) (Par.139, When the voltage reaches -Vmax the charging shifts to max.); and c2) Arresting the charging current -(I0) the charging current (I0) has reached a given current value (IM) (Par.139).
Kawakami does not explicitly teach arresting the charging current, at the first of the following occurrences 1) the battery has been charged with at least 98% of its CR; or 2) the charging current, (I1), is 0.5 mA ± 0.1 mA after the battery is charged with the charging current for a period, (T1), of from about 60 min to about 240 min, wherein CR is the rated capacity of the battery.  
Yamashita teaches stopping a charging current when a battery has been charged with at least 98% of its CR --(100%) (Par.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yamashita in the system of Kawakami to have had completed a full charge of the battery to prevent a shortening of the service time while protecting from overcharging (Par.3).
Claim 33: Kawakami teaches charging a battery with a charging current having a maximum amperage of Imax, wherein the charging current is applied for at least a period, t3, of from about 5 min to about 15 min (Fig.3(2)); b3) Controlling the charging current so that the voltage of the battery is maintained at V1 with a deviation of no more than about ± 20% of V1 (Vmax) (Par.139); c3) Measuring the ambient temperature (Par.192).
Kawakami does not explicitly teach; and d3) Arresting the charging current, Ii, at the first of the following occurrences 1) the battery has been charged with charging current, Ii, for a period of 5 hrs + 3 hrs; 2) the battery has been charged with a target capacity CT by the charging current, Ii; or 3) the charging current, I1, reduces to Iend for 1 is less than the voltage of a natural polarization peak, VPP; wherein VPP is associated with a voltage plateau, Vp, wherein Vp is greater than Vbatt, and V1 is greater than Vp; wherein CT is from about 10 mAh to about 25 mAh; and Iend is calculated according to equation Iend = m2 x T +bd wherein m2 is from about 0.10 to about 0.14; T is the ambient temperature in degrees Celsius; and bd is from about 0.75 to about 1.25 if charge current It was 5 mA ± 1.5 mA for at least 80% of period t3; or b, is from about 0.25 to about 0.75 if charge current It was 5 mA ± 1.5 mA for less than 80% of period t3.
Yamashita teaches stopping a charging current when a battery has been charged with a target capacity --(100%) by a charging current (Par.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yamashita in the system of Kawakami to have had protected the battery from overcharging (Par.3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/           Examiner, Art Unit 2859  

/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859
December 30, 2021